Citation Nr: 0427135	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to the restoration of a 50 percent rating for 
service-connected bilateral optic neuritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to July 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision which reduced 
the rating for the veteran's service-connected bilateral 
optic neuritis from 50 percent to 10 percent, effective 
December 1, 2001; the veteran appealed for a restoration of 
the 50 percent rating.  In this decision, the RO also 
proposed a reduction of the rating for bilateral optic 
neuritis from 10 percent to 0 percent.  A personal hearing 
was held before an RO hearing officer in September 2000.  In 
a February 2002 rating decision, the RO reduced the rating 
for the veteran's service-connected bilateral optic neuritis 
from 10 percent to 0 percent, effective May 1, 2002.  In 
December 2002, the Board remanded the matter to the RO for a 
travel Board hearing.  In May 2004, that hearing was held 
before the undersigned Veterans Law Judge.  The case has been 
returned to the Board for a decision.  

At her travel Board hearing, the veteran indicated that she 
was interested in pursuing a claim for an increased rating 
for various manifestations of service-connected multiple 
sclerosis, including depression.  That matter is not before 
the Board, but is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral optic neuritis 
was rated 50 percent from July 9, 1994, until December 1, 
2001; the RO reduced the rating to 10 percent effective 
December 1, 2001, and to noncompensable, effective May 1, 
2002.

2.  The evidence does not show sustained material improvement 
in the veteran's bilateral optic neuritis.  The April 2000 
examination relied on in the rating reductions was not as 
full and complete as the earlier examination.


CONCLUSION OF LAW

The rating for bilateral optic neuritis was not properly 
reduced, and the 50 percent rating is restored.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.84a, 
Diagnostic Code 6080 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U. S. Navy from May 
1990 to July 1994.  Multiple sclerosis with optic neuritis 
was diagnosed in service, according to results of Physical 
Evaluation Board proceedings.  She was placed on the 
Temporary Disability Retired List in March 1994 and was 
placed on Permanent Disability Retirement in August 1999.  

The veteran applied for VA benefits in August 1994.  VA 
evaluation in August 1994 included ophthalmology examination 
with visual field and magnetic resonance imaging (MRI).  MRI 
showed brain white matter lesions consistent with multiple 
sclerosis.  The examination showed a history of optic 
neuritis and current pronounced visual field loss bilaterally 
with 25 degrees loss in the left eye and 29 degrees loss in 
the right eye.  

Service connection was granted for multiple sclerosis, rated 
as 30 percent disabling, effective from July 1994, and 
bilateral optic neuritis with loss of visual field, rated as 
50 percent disabling effective from July 1994.  

Outpatient treatment records from the VA medical center in 
Saginaw reflect ongoing monitoring and medication of the 
veteran's condition.  

A Navy Physical Evaluation Report for August 1999 reflects 
that the veteran reported no significant eye symptoms.  

Subsequent to the receipt of the Navy Physical Evaluation 
Report, the veteran underwent a VA examination.  The 
examination, conducted in April 2000, reflects visual acuity 
of 20/20, right eye uncorrected at distance 20/25+.  Right 
eye corrected was near 20/20, right eye corrected at distance 
was 20/25+.  Left eye uncorrected was 20/20, uncorrected at 
distance 20/30-.  Left visual acuity was corrected at 20/20 
near, left eye corrected at distance was 20/30+.  Extra 
ocular muscle showed full range of motion.  Goldman visual 
field testing showed a normal right visual field with 115 
degrees of horizontal field, and a slightly constricted left 
visual field with 110 degrees of horizontal field.  The 
assessment was status post optic neuritis left eye.  Ocular 
health was considered normal at the time of the examination, 
though a slight decrease in vision of the left eye as 
compared to the right was noted.  Also noted was slight left 
visual field constriction.  

Also in April 2000, the veteran underwent brain and spinal 
cord examination.  That examination showed complaints of 
intermittent blurring of vision of one or both eyes, lasting 
up to one week.  Visual field examination revealed grossly 
normal right field but there was a large scotoma on the left.  
The diagnosis was multiple sclerosis with partial loss of 
central vision and central scotoma left eye.  Disability was 
considered mild to moderate.  

Thereafter, the RO proposed to reduce the veteran's 
disability rating for optic neuritis from 50 to 10 percent.  
A letter from the RO dated in August 2000 informed the 
veteran of the proposed reduction in disability evaluation.  

In September 2000, the veteran provided testimony as to why 
her rating should not be reduced for optic neuritis.  She 
reported that she explained that she frequently experienced 
episodes of blurred vision and visual loss.  

On VA examination in April 2001, the veteran complained of 
intermittent loss of vision.  Visual acuity was as follows: 
right eye uncorrected 20/20 distance and 20/20 near, left eye 
uncorrected 20/25 distance and 20/20 near, Best corrected 
visual acuity was 20/25 distance, 20/20 near.  There was no 
diplopia.  Muscle function was smooth, accurate, full and 
extensive.  Goldmann visual field test showed essentially 
normal results.  The diagnosis was history of bilateral optic 
neuritis that was retrobulbar optic neuritis, which was why, 
according to the examiner, the nerves did not have pallor.  
The examiner found the decreased vision in the left eye to be 
secondary to optic neuritis, due to multiple sclerosis.  
Though the visual field appeared to be relatively normal on 
the day of the examination, the examiner pointed out that 
multiple sclerosis waxes and wanes, and that visual acuity 
and fields can be reduced from one day to the next.  
Therefore, the examiner added, the veteran should receive 
compensation for visual field loss and visual acuity decrease 
from the multiple sclerosis.  The examiner made an addendum 
in June 2001 noting that the visual field form in the record 
had points on it and that these represented points seen, not 
points unseen by the veteran.  There was no scotoma centrally 
located in either eye.  Any field loss or any vision loss was 
noted to be due to multiple sclerosis.  

In September 2001, the RO effectuated a reduction in the 
rating for history of bilateral optic neuritis with loss of 
visual field bilaterally, effective December 1, 2001.  
Additionally, the RO proposed to reduce the rating for 
history of bilateral optic neuritis with loss of visual field 
bilaterally from 10 percent to 0 percent, effective.  The 
veteran was informed of the proposed reduction by letter 
dated September 11, 2001.  

The veteran filed a notice of disagreement with the rating 
reduction in October 2001.  A statement of the case was 
issued on the reduction from 50 percent in December 2001.  

In a rating decision dated in February 2002, the RO 
effectuated the reduction to a noncompensable rating for 
history of bilateral optic neuritis with bilateral visual 
field deficit, effective from May 1, 2002.  

Thus, the veteran's disability, currently characterized as 
history of bilateral optic neuritis, including history of 
visual field loss, with central scotoma of the left eye, was 
rated as 50 percent disabling from July 1994, 10 percent 
disabling from December 2001, and noncompensable from May 
2002.  

In her May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran stated essentially that, even though her 
vision may have been tested by VA on what were apparently 
"good days" that good visual fields such as those measured 
are not likely maintained under ordinary conditions.  She 
stated that she has days when she has blurring and she cannot 
see.  This is consistent with her testimony and reports since 
the time of her initial rating and is consistent with the 
comments of the doctor during the April 2001 VA examination.  

II.  Analysis

As the Board herein restores the 50 percent rating assigned 
for the veteran's service-connected bilateral optic neuritis, 
the notice and duty to assist provisions of the law are 
satisfied to the extent necessary.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2003).  Additionally, the veteran 
requested a copy of her May 2004 hearing transcript; however, 
as the Board is granting the full benefit sought on appeal, 
any failure to provide her a copy of the transcript is 
harmless error.

Disability ratings are determined under the VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
different disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

In reducing the veteran's rating, the RO complied with 38 
C.F.R. § 3.105(e), as to giving her an opportunity to submit 
additional evidence, and as to the effective date for 
reduction.  However, another regulation, 38 C.F.R. § 3.344 
(stabilization of disability evaluations) sets conditions on 
when a rating reduction may be taken.  See Brown v. Brown, 5 
Vet. App. 413 (1993).

Inasmuch as a 50 percent rating for bilateral optic neuritis 
was in effect for over 5 years, various provisions of 38 
C.F.R. § 3.344 apply to his case.  38 C.F.R. § 3.344(c).  
Rating reductions on account of conditions subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).

Optic neuritis is to be rated on the underlying disease and 
the impairment of visual acuity or field loss is to be 
combined therewith.  38 C.F.R. § 4.84a, Diagnostic Code 6026.

Under the relevant codes regarding optic neuritis, the Board 
notes that ratings on account of visual impairments 
considered for service connection are, when practicable, to 
be based only on examination by specialists.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the bases of rating, except in 
cases of keratoconus, in which contact lenses are required.  
38 C.F.R. § 4.75.

In this case, the veteran is rated according to loss of 
visual field as this provides the higher ratings given her 
circumstances.  Impairment of the visual field is rated under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6080.  A 
10 percent rating is assigned in the following instances: 
unilateral loss of temporal or nasal half, or unilateral 
concentric contraction to 30 degrees but not 15 degrees, or 
to 45 degrees but not to 30 degrees, or to 60 degrees but not 
to 45 degrees.  A 30 percent rating is assigned in the 
following instances: homonymous hemianopsia; or unilateral 
concentric contraction to 5 degrees, or bilateral concentric 
contraction to 45 degrees but not to 30 degrees.  A 50 
percent rating would be warranted for bilateral visual field 
concentric contraction to 30 degrees but not to 15 degrees.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2003).

Normal visual field extent at the eight principal meridians 
consist of: 85 degrees temporally; 85 degrees down 
temporally; 65 degrees down; 50 degrees down nasally; 60 
degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 
degrees up temporally.  38 C.F.R. § 4.76a, Table III (2003).

In this case, the veteran's visual field contraction has been 
measured as adequate to support a 50 percent rating under 
Diagnostic Code 6080.  This was noted in the initial 
examination in August 994.  Since then, two more recent 
examinations have shown less restriction.  Nonetheless, the 
record is replete with reference to reports of episodic 
constriction of visual field.  In her September 2000 RO 
hearing, the veteran reported that these episodes were 
difficult to work around and that she had an understanding 
employer but that they made it impossible for her to drive.  
She has candidly reported that, while there are times that 
the visual fields are not restricted, they do episodically 
constrict and cause her severe functional loss.  

The RO reduced the optic neuritis rating, from 50 percent to 
10 percent, based on one of the VA examinations in 2000 that 
was not as thorough as the examination that was the basis for 
the initial award.  The Board believes that both of the 
examinations in 2000, viewed together, do not show sustained 
improvement.  The further rating reduction to noncompensable 
was also based in part on the VA examination in April 2001 
which included the examiners' conclusions that the veteran's 
condition would wax and wane though it might not bee that bad 
on visual field testing on that particular day.  While 
conceding that the visual fields looked good on that 
examination, the doctor also concluded that the veteran was 
suffering from intermittent visual field loss due to multiple 
sclerosis.  The recent VA examinations did account for the 
possibility of a lack of sustained improvement, as described 
repeatedly by the veteran.

Under the circumstances, there is some doubt as to whether or 
not there is sustained improvement in the optic neuritis.  
Where there is doubt, the former disability rating should be 
maintained.  38 C.F.R. § 3.344(b).  In addition, there is a 
long history of functional limitation due to constricted 
visual fields.  The recent rating reductions were based on 
two VA examinations, and it does not appear that the 2000 
examination at least was as full and complete as earlier 
examination which led to the 50 percent rating for optic 
neuritis.

In sum, the bilateral optic neuritis rating reduction, from 
50 percent to 10 percent, and from 10 percent to 
noncompensable, was accomplished on the basis of examination 
that was not as full and complete as earlier examination, and 
sustained material improvement in the condition is not shown.  
The Board concludes that the rating reduction was not proper, 
and the veteran is entitled to restoration of the previous 50 
percent rating for bilateral optic neuritis.  The benefit-of- 
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 50 percent rating for bilateral optic 
neuritis is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



